Lamar, J.
1. Where an attachment has been dismissed and a suit is brought, on the bond, the plaintiff is entitled to recover reasonable attorney’s fees for defending the attachment suit, together with such other damages as were proximately occasioned by the levy on the plaintiff’s property. Fourth National Bank v. Mayer, 96 Ga. 128.
2. Such reasonable attorney’s fees may be recovered where the liability has been incurred, even though they have not actually been expended before the trial of the suit on the attachment bond.
3. In the present case, even if there was conflict as to the damage caused by the levy and seizure, there was uncontradicted testimony that the defendant had incurred a liability for attorney’s fees in defending the attachment suit f and a new trial should be granted, it appearing that the verdict was gener-. ally for the obligor in the bond.

Judgment reverseA.


All the Justices concur.